internal_revenue_service appeals_office w peachtree st nw atlanta ga release number release date date date certified mail dear _ department of the treasury person to contact employee id number tel fax refer reply to in re form required to be filed ein tax period s ended uil this is a final adverse determination regarding your exempt status under section _ c of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date our adverse determination was made for the following reason s based upon examination of your records it has been determined that you do not meet the requirements of an organization described under sec_501 you have not operated exclusively for charitable educational or any other exempt purposes you did not engage primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 contributions to your organization are not deductible under sec_170 of the code you are required to file forms u s_corporation income_tax return for tax periods stated in the heading of this letter and all tax years thereafter file your return with appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be a taxable private_foundation until you terminate your private_foundation_status under sec_507m of the code in addition to your income_tax return you must also continue to file form_990-pf by the day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment provisions of sec_7428 of the code in one of the following venues united_states tax_court the united_states court of federal claims or the united_states district_court of the united_states for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen a skinder appeals team manager enclosure publication of form 886-a wl schedule number or exhibit sec_57 rev january 19xx explanations of items name of taxpayer org formerly org-1 - ein ein 20xx 20xx 20xx year period ended org - organization name org organization name org-1 - organization name org-2 - org-3 organization name org-4 organization name state president companies dir-1 through dir-3 - dir org-5 organization name vice president-1 vice president ra-1 through ra-10 '157 through xx - date state - vice president - vice co-1 co-2 co-3 issue sec_1 whether org previously org-1 and org-2 hereinafter referred to as org operated exclusively for exempt purposes as described within sec_50 l e a whether org engaged primarily in activities which accomplish an exempt_purpose _ b whether more than an insubstantial part of org activities were in furtherance of non-exempt purposes c whether org was operated for the purpose of serving private rather than public interests backgrou nd an examination of org as it is now known was conducted by the secretary’ s representative for the taxable periods ending december 20xx 20xx and 20xx respectively org-3 the organization’s original name was incorporated 19xx the purpose as stated in the articles of incorporation were the corporation is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 c of the internal_revenue_code_of_1986 or the corresponding of any future united_states internal revenue law the specific purpose for which the corporation is formed are counseling and fostering of consumer education on family money management budgeting services and the use of credit education concerning debt management to carry on a legal non-profit under authority of sections dollar_figure through dollar_figure state revised code organized and operating exclusively for charitable purposes including for such purposes as described above the regulations of org-3 listed the members of the corporation as dir-1 and dir-2 and stated that the board_of trustees of the corporation shall be three or such greater numbers as shall be fixed from time to time form 886-a department of the treasury - internal_revenue_service ‘ form a rev january 19xx schedule number or exhibit explanations of items name of taxpayer org formerly org-1 - ein ein 20xx 20xx 20xx year period ended the name of the corporation was changed to org-4 and this change was filed with the state of state on may 19xx and signed by dir-1 and dir-2 in a letter from internal_revenue_service dated 19xx org-4 received exemption from federal_income_tax as an organization described in sec_501 c and was determined to be an organization described in sec_509 and sec_170 an amendment to the articles was filed with the state secretary of state on 20xx signed by dir-1 and dir-2 and changed the name of the corporation to org-2 and the purpose of the corporation was changed to couriseling and fostering of consumer education on family money management budgeting services and the use of credit education concerning debt management to carry on a legal non-profit organization under authority of sec_1 dollar_figure through dollar_figure state revised code organized and operating exclusively for charitable purposes including for such purposes described above ‘on 20xx an amendment was filed with the state of state which again changed the name of the organization to org-5 and changed the purposes of the corporation to non profit credit counseling for individuals this was signed by dir-3 and dir-1 on 20xx an amendment was filed with the state of state which changed the name of the organization to org-1 the purpose did not change this was signed by dir-3 on 20xx an amendment was filed with the state of state which changed the name of the organization to org and changed the purpose to to provide debt management assistance to all consumers as well as promote credit education through budgeting tools educational workshops and credit_counseling_services signed by dir-3 officers and directors of the organization the following individuals were listed as officers directors trustees and key employees on the form_990 no other individuals were listed dir-1 president 20xx dir-2 treasurer 20xx dir-3 vice president 20xx president 20xx 20xx 20xx 20xx department of the treasury internal_revenue_service form 886-a steeds ‘form 886-a schedule number or exhibit rev january 19xx explanations of items name of taxpayer org formerly org-1 - ein ein 20xx 20xx 20kx year period ended vice president vice president 20xx 20kx vice president-1 vice president 20xx and 20xx form_990 return of organization exempt from income_tax for the years 20xx 20xx and 20xx were all signed by dir-3 related_organizations dir-3 is also president of co-1 a state non-profit corporation which has offices in state and state dir-3 moved to state in the fall of 20xx his wife vice president is also in state some of the expenses for org were paid_by co-1 and they share some internet sites also some org callers are referred to the state office of co-1 activities and funding ' debt management program also known as dmp a dmp is a plan whereby a client can consolidate their payments to creditors by making one monthly payment to a company and then the various payments to creditors are made for them by this company the dmp program generally is spread out over a year period only unsecured debts can be included in a dmp most of the debts handled in a dmp are credit card debts but other unsecured debts can also be included such as medical_expenses some restrictions concerning the dmp are set up by the creditors with the largest creditors making the most demands when a client enters into a dmp a proposal is sent to each of their creditors and the dmp is not complete until the creditors approve the dmp as set up sometimes the amount of payment or some other adjustment is required by the creditors that all unsecured debt of a client be included in the dmp in order to be some creditors require approved therefore in these situations the client cannot negotiate one on one with one of their creditors to set up a pay plan separate from the dmp some creditors will actually pull a credit report to determine that all unsecured debt has been included in the dmp most creditors require that the client stop using any credit cards while they are on the dmp program most of the creditors pay a collection fee which is commonly known as fair share contribution this fair share is paid to org in two ways either the fair share is deducted from the client’s monthly payment before it is disbursed to the creditor or the creditor sends a check directly to org this payment is determined by the individual creditors and is usually a percentage of what is collected although reported on form_990 as a charitable_contribution these fees are not charitable_contribution because services are provided and the fee is usually based on a percentage of what is collected form 886-a department of the treasury - internal_revenue_service s form 886-a schedule number or exhibit rev january 19xx explanations of items name of taxpayer org formerly org-1 - ein ein the benefits of a dmp should a client qualify is that the interest rates charged the client could be lower than what they are paying currently and many times the over limit and late fees will be dropped from the client’s account after they have been on the dmp for days 20xx 20xx 20kx year period ended there is no charge for submitting the financial information to one of org’s employees to determine if the client qualifies for the dmp if the client enters into the dmp there is a one time set-up fee which is generally dollar_figure and is paid first by the client there is also a monthly processing fee which is included in each monthly payment org monthly processing fees are not based on the income level of the clients but are based on the maximum charges allowed by the states in which they operate org does not operate in every state in 20xx org did not sell debt management programs to clients in state state state state state state state state and state clients in some of these states were referred to co-1 their related_organization in state state org state that client contact is usually by phone orintenet conducted face to face because most of their clients are out of state only is funding sources of income are from creditors known as fair share dmp set up charges dmp monthly processing fees miscellaneous dmp fees insufficient funds cancellation or change in dmp etc and interest org stated that they received a grant from co-1 of dollar_figure in june 20xx - although requested no documentation was provided and this grant was not reported on form_990 for the year 20xx - for the years under audit all sources of funding except for interest were incorrectly reported on form_990 line ia as contributions gifts grants as direct public support instructions for completion of form_990 include instructions for types of receipts and completion of line the instructions state that only those payments received for which the payer donor does not receive retail value from the recipient should be reported as donations in general do not report as contributions any payments for a'service facility or product that primarily give some economic or physical benefit to the payer see instructions for line in general internet sites _ clients hear about org through their web sites yellow page ads google ads and through friends and family many clients hear about org through their two main internet sites website or website the later started late in 20xx there are also multiple sites according to ra-1 including website form 886-a department of the treasury internal_revenue_service _ form 886-a schedule number or exhibit rev january 19xx explanations of items ' name of taxpayer org formerly org-1 - ein ein which are designed to transfer clients back to one of their two main web addresses research into - the __ web site revealed that in 20xx there were pages of tabs as follows 20xx 20xx 20xx year period ended wc te and the site marketed org’s debt management plan the free consultation page invited the client apply online for their debt management plan and provided a form to complete which included client name their phone number creditor names interest payment etc household expenses were not included for the years 20xx 20xx and through august 20xx there was little change in the site exhibit a contains a sample of the web site at february 20xx to ‘in september 20xx an education tab was added and provided a list of articles listed by name the client selected or clicked on one of the articles to read it however the main thrust of the web cite continued to be the advertisement of the dmp and offered a free evaluation in minutes or less the home page and about us page had several places where the reader could click’ and would be taken directly to the web application form see exhibit b the web site website began in late 20xx copies of this web site at january 20xx are attached it did not contain any educational material and was similar to the other web site see exhibit c advertising and marketing expenses in addition to the internet sites org advertises in the yellow pages and also had google ads the secretary’s representative requested copies of advertising on idr from all sources used samples of ads placed in the local newspaper under employment ads were provided no copies of google ads were provided nor were any sample placements in the yellow pages provided the single largest expense for the organization other than salaries in 20xx was advertising which amounted to dollar_figure of non payroll expense after dir-1 and vice president moved to state in 20xx some of the advertising for org was then paid_by the related_organization in state co-1 this included the google ads maintenance of the internet site etc some of the payroll can also be attributed to marketing expenses when asked what duties he performs for org dir-3 explained that he pays the bills and does the advertising he went on to explain that vice president did not do counseling in the years under audit her duties entailed getting the bills ready for payment marketing and special projects interview conducted 20xx form 886-a department of the treasury internal_revenue_service s form 886-a fr rev january 19xx explanations of items schedule number or exhibit name of taxpayer org formerly org-1 ein ein 20xx 20xx 20xk idr requested a log of duties for dir-1 and vice president for the years under audit and a break out by percentage of time spent on each category or duty this idr also requested a job description and number of hours spent at any other company the response stated that no logs or percentages could or should ever be completed year period ended dir-3-was paid dollar_figure in 20xx dollar_figure plus dollar_figure in employee benefit plans in 20xx and dollar_figure plus dollar_figure in employee benefit plans i in 20xx vice president dir-3 was paid dollar_figurein 20xx dollar_figure plus dollar_figure in employee benefit plans in 20xx and dollar_figureplus dollar_figurein - employee benefit plans in 20xx dmp client setup - some clients call directly to the org number other clients submit web applications the web application asks for unsecured creditor information only ra-2 explained on xx that she gets a pop up notice to let her know when a web application is received she clicks on it and prints it ra-3 prints all web applications - unless she is on break the client is called asap to set an appointment and explain the program some web applications provide only a name and phone number some also provide the creditor information if the client can’t be reached right away they go on a daily call log once reached most clients are set up with an appointment phone but sometimes they can talk immediately to the employee assigned to take these calls many times there are several phone conversations during the process the software program walks the org employee through the process the caller is asked to’ provide org with their income and creditor information first name of creditor balance percentage interest charged etc this is referred to as an education review or debt review by the org staff the various creditor requirements are already input into the software so the org employee uses this information to determine what minimum payment each creditor requires and also what the _ interest rate will be for that creditor on the dmp it is noted that the household expenses rent mortgage utilities groceries etc are not always obtained at this juncture this information is - sometimes obtained when the client returns the client financial statement which is sent out to the callers if they agree to sign up ' dir-3 was also paid dollar_figure by co-1 in 20xx and listed as president on the form_990 filed by that organization he was also paid dollar_figure in 20xx by co-2 response to idr received 20xx note org’s form_990 line 74c stated that-no officers directors trustees or key employees listed on form_990 receive compensation from any other organizations whether tax exempt or taxable department of the treasury - internal_revenue_service form 886-a form 886-a rev january 19xx schedule number or exhibit explanations of items name of taxpayer ‘org formerly org-1 - ein ein if the caller does not qualify currently unemployed or is not interested in the program they are not given a client number and their information goes into the web application file and is filed by year and by the last name information provided by ra- june 20xx no file folder is set up for a caller until they sign up on a dmp 20xx 20xx 20xx year period ended if the caller qualifies and is interested in the program they can begin the set up of the dmp by giving permission over the phone and the set up fee of dollar_figure will be deducted on the agreed date they are given a client number and the web application goes into their file ‘software program the initial package is then sent out to qualifying callers this paperwork is described below and the signed documents must be returned before the first scheduled monthly dmp deduction a sample initial packet for 20xx was provided it contained the following items welcome letter with checklist of items that need to be returned creditor information_release form requiring client signature the debt management agreement requiring client signature authorization for direct debit deduction from client’s checking account client financial statement blank - client provides income monthly household expenses and loan payments secured loans etc with the bottom line revealing what is available for dmp new client interview checklist requiring client signature item above the debt management agreement states that the monthly dmp contribution fee is a charitable ra-3 org employee stated on 20xx that she will not send a copy of the budget analysis or brochure to a client unless the client requests it then there are follow-up calls if the client fails to return the required documents once the documents are received the proposals go out to various creditors calls are made to the creditors and back to the clients to agree to any adjustments required by the creditors once everyone is in agreement the dmp program begins for the clients and on a monthly or every two week basis the client remits a payment usually pulled electronically from their account and then payments of various clients are bundled together and sent out to the creditors usually electronically additional information is sent out pincite days and days the clients also receive a monthly statement which they are asked to review and then report any discrepancies to org and finally if any client fails to make their monthly payment while on the dmp program there department of the treasury - intemal revenue service form 886-a -_--dollar_figure dollar_figuredollar_figure schedule number or exhibit explanations of items org formerly org-1 - ein ein 20xx 20xx 20kx year period ended rev january 19xx name of taxpayer form 886-a - are follow-up calls scripts ‘this is a training document used for new employees it contains sample client calls and recommended responses the 20xx script contained the following passages the object of the information call is to first determine who the client is where they are from and how they heard about us second we need to determine if the service we offer is what they are looking for finally we need to get that individual on the phone with a counselor as quickly as possible page let me start by telling you a little about the services we offer we are a non-profit organization focused on helping you get out of debt if you are struggling with paying your debts behind on payments or possibly considering bankruptcy our debt management program may work for you page page starts with are you currently employed or have a monthly source_of_income if yes continue with the script ifno iam sorry but at this time we are unable to assist you with debt management plan you must have a consistent monthly source_of_income i would be happy to answer any additional questions you may have refer to page page - of the script provide answers to s the following questions i thought you were a non-profit organization why do you charge fees - what types of fees do you charge - - will my credit cards be closed or cancelled -will i be able to re-open my credit card account s once i have paid off my balance - do i have to have a minimum amount of debt to be enrolled ‘where are you located how long have you been in business - if i enroll how long will it take for me to see reduced interest rates and eliminate late fees and over-the-limit charges - have a master card or visa etc what type of interest reduction can you offer me on that card or do you stop the interest how long will it take to complete the prograrn - how will this affect my credit rating _ observed client sessions there are usually a series of several phone calls made in order to set up a client on the dmp program rarely does a client come into the office for a face to face consultation when the client calls the number for org they are presented with option one which is new clients and option two which is existing clients department of the treasury - intemal revenue service form 886-a ‘form 886-a rev january 19xx schedule number or exhibit explanations of items name of taxpayer org formerly org-1 - ein ein 20xx 20xx 20xx client calls were observed on several days the secretary’s representative requested to observe over several days in advance to get a good representation and so appointments could be scheduled during those times some days were fruitful other days little or no calls came in the complete write-up of these calls is attached as exhibit d year period ended some sample initial calls not web site applications incoming call to ra-4 org employee 20xx new caller ra-4 introduced herself client can you tell me about your services you offer ra-4 yes we offer a plan that includes creditor payments consolidated into one e payment and - which may include reduced interest rates and remove over or late fees in another initial call the program was explained as follows by ra-2 on 20xx ra-3 _ answered the phone and identified herself and asked the caller if they were familiar with their program no we are able to enroll your unsecured debt such as credit cards medical debt unsecured loans collection debt we work with the creditors to reduce or eliminate your interest if you’re late in payments we work with the creditors to get the accounts brought current and possibly stop or reduce your late and over the limit foes ra-3 repeated this for me after the call was finished so -it was complete the calls observed ranged from minute to minutes the majority of the calls were minutes or less the org employees do not have to follow the script word for word per vice president-1 20xx this was confirmed on the calls observed the explanations to the clients were much briefer than the scripts the following items were noted during the calls the complete detail of the clients calls are included in exhibit d attached in one call only the clients income and creditor information is obtained the client is told they qualify for the dmp program however no information on household expenses was obtained they are then told a packet will be sent which will include a financial statement which needs to be completed in order to get income and household expenses see exhibit e -07 caller in another call the caller is told that there is a one time set up fee of dollar_figure when i give you your monthly payment it'will include a monthly contribution that is tax deductible emphasis added the client responded there’s a monthly fee department of the treasury internal_revenue_service form 886-a schedule number or exhibit ‘form 886-a rev january 19xx explanations of items ‘name of taxpayer year period ended org formerly org-1j - ein ein 20xx 20xx 20k the response that will include a monthly tax deductible contribution emphasis added do either one of you itemize on your taxes see exhibit e 8-20xx caller caller on -xx is a repeat customer they are signed up on the dmp but not given any kind of budget review or other counseling on their continuing problems with debt customer complaints in may 20xx a customer complained to better business bureau that when they called org - known as org-2 at this time to cancel their dmp program they were told they would be - charged dollar_figure the client put a stop payment on the dollar_figure with their bank however org withdrew a smaller amount of dollar_figure to get around the dollar_figure stop payment this procedure is explained to a client in call on xx see exhibit d attached the customer also complained that they had been told their contributions were tax deductible -and since a i o4oez was filed they could not take this deduction and requested to be repaid the dollar_figure contributions which they had paid dollar_figure per month employee background and training most of the employees were interviewed to learn about their backgrounds procedures etc org redeposited the dollar_figure into the client’s account and stated that the client had used the wrong tax form and that is why they couldn’t take the tax deduction they would not refund the dollar_figure because they provided a service dir-3 who i is president has lived in state since late 20xx he communicates with the office manager by phone daily he has been back to state or times with the last time being mid 20xx dir-1 handles licensing marketing and checks paid for general operations operating account per dir-2 on 20xx dir-1 is not tied into the dmp computer system vice president-1 has an associate’s degree in business she took new client calls in 20xx as well as performed other duties and continues to take new client calls when the principal employees are busy she also takes existing client calls she became the office supervisor in 20xx and also became an officer of org in 20xx and now handles the payroll vice president was vice-président i in 20xx and 20xx and worked at home state since late 20xx dir-1 explained xx that in 20xx 20xx and 20xx she handled grant projects marketing special projects and would get the bills ready for payment for dir-1_- vice president-1 had hands on training and observation for to days when she came to form 886-a department of the treasury - internal_revenue_service r form 886-a rev january 19xx schedule number or exhibit explanations of items year period ended name of taxpayer org formerly org-1 ein ein org there was no training manual she believes there was some sort of script which is a mock conversation with a client beginning with an explanation of the dmp and possible questions and answers also there wére examples of the material given to new clients etc 20xx 20xx 20xx ra-1 is the supervisor of the employees who receive new client calls as well as existing client calls she has a-high school education and previous experience as the manager of a cash advance _ store and district supervisor at the co-3 she also still takes new client calls and existing client calls if needed ra-i is also responsible for the education arm of org and also prints out various reports for the office including appointment lists follow-up lists planner reports etc new client calls were handled by multiple people in the years 20xx 20xx and 20xx ra-3 ra-2 20xx and hired again when ra-s as counselor and have since left the organization left and many others were hired for this job described ra-s has an associate degree in business and worked previously in a similar position at another credit_counseling_organization ra-3 has a high school education and worked previously in a similar position for another credit_counseling_organization - customer service calls existing clients and creditor calls are taken by ra-4 and two part time employees both ra-5 and ra-3 explained that they were trained by ra-1 on the computer and began by sitting with ra-1 on the phones and listening to her and then they took calls and ra-1 observed the only training material in house was the script data entry of the dmp’s and operations of the electronic transfers to and from the trust bank account is done by whose educational background is at state state university in electrical computer a part time employee enters the new clients into the system to schedule their payments ls ra-6 was office manager but is now a program specialist and works out of her home in state we were told that ra- sometimes takes callers ini the evening both are tied into the software system it software is maintained by dir-2 who was an officer in 20xx 20xx his educational background in electrical engineering computers is from state state university department of the treasury - intemal revenue service and finally there is a part time mail clerk ra-8 and a receptionist ra-9 form 886-a form 886-a rev january 19xx explanations of items name of taxpayer org formerly org-1 - ein ein year period ended 20xx 20xx 20xx schedule number or exhibit employee certification to be certified through afcpe association of financial counseling and planning education as a certified financial counselor a person read sec_3 books in conjunction with a study guide then they are tested for certification once certified they must take a workshop every two years individuals are eligible to begin the study course after they have worked hours in admissible financial counseling ra-i received certification from afcpe in october 20xx vice president-1 and dir-3 were certified in 20xx and ra-3 and ra-4 were certified in the fall of 20xx ra-5 worked for a year before becoming certified ra-3 and the other individuals who took new client calls during the years of the audit were not certified education and outreach a questionnaire form signed by dir-3 on march 20xx was completed and returned to irs it indicated that the organization offers seminars taught by qualified instructors which are advertised to the public as part of the audit process the secretary’s representative requested documentation of these seminars none was provided on xx ra-1 explained that she is in charge of the education program for org org began offering a ‘tele course to students in june 20xx she stated there is no test a certificate -of completion is given when asked about documentation ra-1 explained that one person has completed the course ra-1 also explained that org scheduled their first outreach seminar at the local public library in december 20xx conducted by her it was advertised in the local paper and a notice was put up on the library’s bulletin board no one signed up for the seminar however some people who were in the library stopped in and took some brochures there was no sign in sheet provided as documentation for this seminar ra-i also explained that brochures or a budget book could be sent out to clients if they request them when asked how the clients would know to request anything ra-1 explained that if the ‘counselor determined it is something that would help them they might recommend it to them ra-8 the mail clerk who had started with org in february 20xx stated on may 20xx that- the postage i sec_63 cents when a budget worksheet is sent out she then stated that she had sent or since she had started is a publication which org states that they provide to their clients on idr issued xx the secretary’s representative requested the name of the author and documentation as to the number of copies ordered printed and mailed during 20xx - form 886-a department of the treasury - intemal revenue setvice form 886-a schedule number or exhibit rev january l9xx explanations of items name of taxpayer org formerly org-1 ein ein 20xx 20xx 20xx year period ended the org response dir-1 and vice president are the authors and the number of copies ordered printed and mailed during 20xx is unavailable org or org-2 as it was previously known provided copies of newsletters which they state were included with their dmp clients monthly statements from february 20xx to may 20xx it contained educational information about debts grocery shopping irs tax tips etc it also contained information about the dmp program the february 20xx letter contained the following statement ' the docuiiéntation provided for their education program included newsletters videos etc which org state they used for educational programs later in 20xx and beyond our audit did not confirm or deny that these were offered to the general_public as they were beyond the years of our audit statistics sales and call statistics are shared with the org employees on a weekly basis which also includes month to date figures in a report known as planner statistics the call results are broken down by employee and then by total as an example the planner statistics for xx reported the following month to date totals total of calls taken _ total of calls made ‘total of info calls debt reviews signs client agreed to dmp startups paid debt review vs info calls signs vs reviews startups pd vs reviews startups vs signs cancellations total active clients monthly income dollar_figure includes who completed the program there is also a call tracking report listing each employee the number of calls taken the number of calls made and call duration department of the treasury intemal revenue service form 886-a ‘ schedule number or exhibit explanations of items - form 886-a rev january 19xx name of taxpayer org formerly org-1 - ein ein 20xx 20xx 20xx year period ended law ‘ sec_501 sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 c of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -i d income_tax regulations sec_1 c -1 a of the treasury regulations provides for organizational and operational tests in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 c as defined and elaborated in paragraph d of this section y sec_1 c -1 c of the treasury regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community treas reg words the two components of education are public education and individual training c -1 d in other educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects sec_1 c -1 d - in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational prograin from that ra-sd out by a university in 302_f2d_934 ct_cl the department of the treasury - internal_revenue_service form 886-a form 886-a ’ _ rev january 19xx explanations of items schedule number or exhibit year period ended name of taxpayer org formerly org-1 - ein ein 20xx 20xx 20kxx court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non- exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d ii prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose’ purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contribution sec_1 from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 c status as a department of the treasury - internal_revenue_service form 886-a explanations of items form 886-a rev january 19xx name of taxpayer year period ended schedule number or exhibit 20xx 20xx 20kx org formerly org-1 - ein ein in the case of consumer credit counseling service of state inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 c it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1 c -1 d i b for this it charged no fee the court found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not thé case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the géneral public as factors indicating a charitable operation also credit counseling centers of state inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling united_states discussed immediately above centers of state inc v the organizations included in the above decision waived the monthly fees when the payments - would cause a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way outside the context of credit counseling individual counseling has in a number of instances - been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women rev_rul 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public charitable_contributions the term charitable_contribution as used in sec_170 of the code has been held to be synonymous with the word gift see 4_fsupp_33 d mass aff'd percuriam 67_f2d_986 1st cir cert_denied 291_us_686 a gift_for purposes of sec_1 is a voluntary transfer of money or property that is made with no department of the treasury - intemal revenue service form 886-a schedule number or exhibit explanations of items form 886-a rev january 19xx name of taxpayer org formerly org-1 - ein ein 20xx 20xx 20xx year period ended expectation of procuring a commensurate financial benefit in return for the transfer h_r rep 83rd cong 2d sess a44 s rep no 83rd cong 2d sess taxpayers position org state they had an educational program during the years under examination governments position in order to keep tax exempt status as an organization described in c an organization must demonstrate that it is organized and operated in a manner which would continue to classify them as such ' in 20xx the org board consisted of employees who were officers of the organization in 20xx and 20xx org had only two officers husband and wife who formed the board - again employees of the organization therefore during the years of the audit there was no representation on the board that would include a variety of segments of the community such as religious organizations civic groups labor unions business groups or educational institutions the board members are all officers and employees of the organization and therefore had a financial interest in the organization - to determine whether an educational counseling program existed during the years of the audit many aspects of the operations of org were reviewed to determine their educational counseling ' methodology if any the employee’s previous employment and educational background were reviewed to determine if any was in the field of education - none was found the basic training given to employees _ who took new client calls was centered on the sale of the dmp program it is true that after employed for months to a year some individuals had completed self study in financial counseling but others had not the next step was to see if the practices of org provided significant education counseling in their interaction with their clients this was done through interviews with the employees review of the script used documentation of client records and observing client calls on 20xx ra-2 explained that a caller is not given a client number unless they enter the dmp program see exhibit d after caller when we requested to see the budgets of some of the people who had called in to org we were told that two of the callers were not given the choice of completing a budget because they had secured debt or the wrong kind of debt so it is the practice of org to not offer a debt review to callers if they have debt which cannot department of the treasury - intemal revenue service form 886-a ‘ form rev january 19xx explanations of items name of taxpayer year period ended schedule number or exhibit 20xx 20xx 20kxk org formerly org-1 - ein ein be entered into the dmp program or are unemployed as a matter of fact even though the budget could be an educational tool it is not the practice of org to mail the completed budget to anyone -- including their dmp clients and though we saw complete budgets offered to clients on observed client calls it was the practice during the years of the audit to mail a financial statement to the clients to complete and mail in and this was only mailed out in the packets of clients who were prequalified on the phone for the dmp program conflicting information has been provided by org on the questionnaire form signed by dir-3 on march 20xx it is stated that the organization offers seminars taught by qualified instructors which are advertised to the public no documentation of any of these seminars was produced as a matter of fact when the secretary’s representative talked with ra- in charge of education she indicated that the first community seminar was conducted in december 20xx and that the tele-course was begun i in june 20xx and only had one certificate of completion through march 20xx were brochures and budget tools distributed to clients documentation of this practice is hazy and questionable the newsletter that went out some months did contain helpful information but overall the distribution of brochures does not allow for interaction to see if people actually read what was s provided or if they even understand what a budget is only the dmp was advertised except for the one workshop held in december 20xx the majority of clients learn about org through their web site which concentrated on the sale of the dmp through a minute evaluation how can any counseling education be offered in minutes when most of this time is spent getting the clients to provide income and unsecured debt information thi sec_15 minutes evaluation involves obtaining income and creditor information only to determine if they qualify for the dmp program when first contact is made to the client via a phone call the client is intent only on the dmp because that is what is advertised org employees did not consistently interview clients about their education level buying habits any significant past or anticipated changes in their earnings or expenses of the reason for those changes the org employee never asked how many people were in the household on the calls observed see client documentation in exhibit e where the number in the household is entered as there was a lack of significant discussion on the advantages or disadvantages of various options and recommendations for which options are best suited to meet the client’s individual needs goals or circumstances the sample client files did not include an action plan for the client based on their financial circumstances in idr the secretary’s representative asked for some sessions observed ra-10 had completed a web application caller on may 20xx yet in the response to our request for documentation we were told there was no web application this - caller had no source_of_income and org stated that no documentation was sent or signed they of the client documentation for the department of the treasury - intemal revenue service form 886-a f- form 886-a rev january 19xx explanations ofitems name of taxpayer year period ended schedule number or exhibit 20xx 20xx 20xx _org formerly org-1 - ein ein ' state a budget tracker was mailed however there is nothing in the client documentation that states this see exhibit e client sample documentation ' the documentation for a client who signed up on the dmp is included in exhibit e also client sample documentation there is nothing in the file to indicate what caused the client to have debt problems there is no action plan for this client and the response by org did not indicate that any educational material was sent to the client most of the daily operations of org employees involved the maintenance of the debt management program this includes setting up the dmp’s correspondence with the creditors initiating and maintaining the monthly electronic money transfers from the clients to the creditors maintaining the web sites and marketing of the dmp follow-up calls to clients who have failed to make a payment are centered on getting the client back on the dmp the client interaction on call on 3-21-20xx exhibit d did not include asking the client the cause of the missed payment or if their circumstances had changed there was no counseling observed there was no educational program established and running during the years of the audit and the final and most telling evidence was obtained during the client sessions observed these calls did not provide evidence of significant counseling education to the clients as a matter of fact the clients were provided with incorrect information when they were told they could itemize their dmp fees as charitable deductions on their tax returns one of the first phone calls observed did not complete a full budget with household expenses included yet they were told they qualified for the dmp and an initial packet would be sent to them once the secretary’s representative mentioned this the rest of the phone calls included the household expenses but when one looks at the initial package sent to the clients it is obvious that the client normally completes the financial statement and returns it only when approved for the dmp program _ there was no documentation or observation that org operates primarily in activities which ‘accomplish an exempt_purpose nor does it operate exclusively for reli gious charitable scientific - testing for public safety literary or educational_purposes or to foster national or international ‘amateur sports competition as specified in internal_revenue_code c org has not demonstrated that it serves a charitable_class of individuals individuals who have debt problems are not a charitable_class of individuals org’s fees are not based on the income level of the clients but based on the maximum allowable under state law org states that of clients were permitted to waive their monthly service fees however this percentage is not significant in the case of consumer credit counseling service of state inc v u s 44a f t r 2d d d c no fees were charged department of the treasury - intemal revenue service form 886-a te gis form 886-a schedule number or exhibit rev january 19xx explanations of items name of taxpayer year period ended org formerly org-1 - ein ein 20xx 20kx 20kxk the main source of funds by org is from creditors which are based on a percentage of the debts collected for them by org the remaining funds are from client fees there weré no grants from united way or other agencies which were based on the educational counseling activities of org _ all their funds are from services provided including the funds from creditors since services are provided these funds cannot be classified as gifts or contributions org activities reveal that they have a significant commercial purpose which serves private rather than public interests the client calls are essentially sales calls conclusion in summary org was not operated exclusively for exempt purposes because it did not engage primarily in activities that accomplish an exempt_purpose more than an insubstantial part of org activities are in furtherance of a non-exempt purpose and org was operated for the purpose of serving a private benefit rather than public interests accordingly it is determined that org is not an organization described in sec_501 c and is not exempt from income_tax under sec_501 effective january 20xx __ department of the treasury - internal_revenue_service _ form 886-a a tae aaa
